Citation Nr: 0725043	
Decision Date: 08/13/07    Archive Date: 08/20/07

DOCKET NO.  04-29 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
compensation benefits in the amount of$22,124.93, to include 
the issue of whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
November 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2004 decision of the Committee on 
Waivers and Compromises of the Regional Office (RO) that 
denied the veteran's claim for waiver of recovery of the 
overpayment of compensation benefits on the basis that, 
although the overpayment was not due to fraud, 
misrepresentation or bad faith on the part of the veteran, it 
would not be against equity and good conscience to recover 
the debt..

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record shows that the VA's Office of Inspector General 
obtained information that there was an outstanding warrant 
that had been issued in August 1995 by the San Mateo, 
California Probation Department.  The offense listed was 
obstructing justice.  The veteran was advised by a September 
2003 letter from the RO that if the VA did not receive 
evidence that the warrant had been cleared, his benefits 
would be terminated effective December 27, 2001, the 
effective date of the law that prohibited the VA from paying 
benefits to beneficiaries while they were fugitive felons.  
See 38 U.S.C.A. § 5313B (West 2002).  An award action of 
November 2003 retroactively terminated the veteran's 
compensation benefits, effective December 27, 2001.  This 
action resulted in the overpayment.

In December 2003, the veteran submitted information from the 
Superior Court in San Mateo that showed that "bench warrant 
ordered recalled."  It was also indicated that probation was 
revoked and terminated.  This order was dated August 29, 
2003.

A January 2004 report of contact is of record.  It was 
indicated that the veteran had told a veteran's service 
officer the previous day that he had been unaware that there 
was a warrant outstanding on him until he received the letter 
from the VA.  The veteran stated that the warrant had been 
issued based on a parking ticket.  It was further noted that 
the San Mateo Police Department was contacted, and a check of 
its records disclosed that the warrant was issued based on a 
"third strike on a drug charge."  

In various statements, the veteran has denied being a felon, 
thereby calling into question the validity of the 
indebtedness.  This mater has not been adjudicated by the RO.  
Initially, the Board notes that the United States Court of 
Appeals for Veterans Claims has held that when the validity 
of a debt is challenged, a threshold determination must be 
made on that question prior to a decision on waiver of 
indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 434 
(1991); see also 38 C.F.R. § 1.911(c) (2006), VAOPGCPREC 6-98 
(Apr. 24, 1998).  It appears that there is insufficient 
evidence in the record to determine whether the veteran was a 
fugitive under 38 C.F.R. § 3.665(n) (2006).  

It is also noted that the most recent financial status report 
was received in January 2004, and more current information 
would be beneficial.

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the San Mateo 
County Probation Department (the address 
of which is:  Tower Road Belmont, San 
Mateo, CA 94002), and obtain 
documentation regarding the warrant that 
was issued in this case.  The RO should 
request information showing why the 
warrant was issued and why it was 
recalled.  It should also be ascertained 
what it meant when the Superior Court 
"recalled" the warrant.  

2.  The RO should request that the 
veteran provide any evidence showing that 
he was not a fugitive or, if he was, that 
it was a mistake on the part of the 
court.  

3.  The RO should contact the veteran and 
obtain a current financial status report.  

4.  The RO should adjudicate the issue of 
whether the overpayment was properly 
created.  If this determination is 
adverse to the veteran, and he submits a 
notice of disagreement, the RO should 
issue a statement of the case on this 
matter, and the veteran should be 
provided an opportunity to respond.  Only 
if a timely substantive appeal is 
received with regard to the issue, should 
the issue be returned for appellate 
consideration.

5.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
D.W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

